                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

ALONZO HAMPTON
ADC #137559                                                       PLAINTIFF

v.                         No. 5:19-cv-184-DPM-JTR

JESSICA MICKELS, Correction Officer,
Cummins Unit, ADC; STRAUGHN, Warden,
Cummins Unit, ADC; CHRIS BUDNIK,
Deputy Warden, Cummins Unit, ADC; and
WENDY KELLEY, Director, ADC                                   DEFENDANTS

                                        ORDER
         On de nova review, the Court adopts Magistrate Judge Ray's
partial recommendation, N!! 4, and overrules Hampton's objections,
N!! 5.    FED.   R. CIV. P. 72(b)(3).    If Hampton wants to raise new or
additional facts, then he must do so in a motion to amend his
complaint- not in his objections to the recommendation. But as the
complaint stands now, Hampton's equal protection claim and his
official-capacity failure to protect claim both fail and are dismissed
without prejudice.
         So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge
